Citation Nr: 0921098	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-10 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from December 1950 to 
December 1952.  He died in April 2004.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans'Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which denied entitlement to the 
benefit currently sought on appeal.

A May 2009 Motion to Advance on the Docket was submitted on 
the appellant's behalf by her accredited service 
representative.  This motion was based on the appellant's 
"advanced age" pursuant to 38 C.F.R. § 20.900(c) (2008).  
This provision, however, defines a person of advanced age as 
being 75 years or older.  This appellant was born in November 
1936, and as such has not yet reached the required age for 
advancement on the docket for this purpose.  The record 
reflects that the appellant has not been notified of the 
reason for denial of the motion for advancement.  However, as 
the appeal is now before the Board in normal docketed order, 
advancement on the docket is no longer necessary to expedite 
the present opinion.  


FINDINGS OF FACT

1.  The Certificate of Death identifies the cause of the 
Veteran's death as acute myocardial infarction due to 
cardiopulmonary arrest. 

2.  Service connection was not in effect for any disability 
at the time of the Veteran's death.  

3.  Medical evidence does not establish that a disability for 
which service connection could have been granted caused or 
substantially contributed to the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not the result of disease or injury 
incurred in or aggravated by military service; his death was 
not due to or the result of any service-connected disability.  
38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2008); 38 C.F.R.  
§§ 3.102, 3.159, 3.303, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2004, the agency of original 
jurisdiction (AOJ) provided notice to the appellant under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the AOJ notified her of information 
and evidence necessary to substantiate the claim for 
dependency and indemnity compensation (DIC); information and 
evidence that VA would seek to provide; and information and 
evidence that the appellant was expected to provide. 

In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of a veteran's 
death, the United States Court of Appeals for Veterans Claims 
has held that section 5103(a) notice must be tailored to the 
claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id. 

In this case, the Board acknowledges that the notice letters 
sent to the appellant do not satisfy all the requirements 
established by case law, thus creating a presumption of 
prejudice.  Id.; Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Nonetheless, such presumption has been overcome 
in the present case.  For the reasons discussed below, the 
error did not affect the essential fairness of the 
adjudication.

Specifically, the RO provided pre-adjudicatory notice to the 
appellant in a letter dated in July 2004.  This notice 
informed the appellant that to establish entitlement to 
service connection for the Veteran's cause of death, the 
evidence must show that the Veteran died from a service-
related injury or disease.  The RO further notified the 
appellant that VA was responsible for obtaining relevant 
records held by any Federal agency to include medical records 
from the military, from VA medical centers, or from the 
Social Security Administration.  The RO also explained that, 
on her behalf, VA would make reasonable efforts to obtain 
records from private treatment providers and any other 
records for which she provided adequate identification and 
release authorizations.  From this information, a reasonable 
person could be expected to understand the type of evidence 
necessary to substantiate a claim for service connection for 
the cause of a veteran's death.

Furthermore, although the appellant was not provided with 
explicit notice that service connection was not in effect for 
any condition at the time of his death, she argued on her VA 
Form 9 submitted in March 2006 that the Veteran's death is 
attributable to military service because it is related to the 
claims pending at the time of his death, thus demonstrating 
actual knowledge of the pending claims.  The notice was also 
deficient in informing the appellant of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected, however this defect has 
also been cured by actual knowledge on the part of the 
appellant as evidenced by her argument espousing an etiologic 
link between the Veteran's pending claim for service 
connection for a hip condition and his fatal heart attack.  
See Application for Dependency & Indemnity Compensation, July 
2004.  As such, the appellant has demonstrated her knowledge 
of both the nature of the claims for service connection that 
were pending at the time of the Veteran's death, and the need 
for evidence to show that a service-related disability 
contributed to his death.  Therefore, VA has no outstanding 
duty to inform the appellant as she has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  Service treatment records have been 
associated with the claims file.  All identified and 
available post-service treatment records have been secured.  
The appellant has not been provided with a medical opinion, 
but none is required here because the record contains 
sufficient competent medical evidence to decide the claim.  
See 38 C.F.R. § 3.159(c)(4) (2008).  The duty to assist has 
been fulfilled. 

Service Connection for the Cause of the Veteran's Death

The appellant seeks dependency and indemnity benefits based 
upon service connection for the cause of her late husband's 
death.  

A claimant of service-connected death benefits must establish 
that a disability of service origin caused, hastened, or 
substantially and materially contributed to a veteran's 
death.  38 U.S.C.A. § 1310(b) (West 2002).  The death of a 
veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or the contributory cause 
of death.  38 C.F.R. § 3.312 (2008).  In this case, service 
connection was not in effect for any condition at the time of 
the Veteran's death, although claims were pending at that 
time.  See Rating decision code sheet, December 2004.  
Accordingly, service connection for the cause of death may be 
demonstrated by showing that this Veteran's death was caused 
by a disability for which service connection could have been 
established.  A service-connected disability is one that was 
incurred in or aggravated during active service, or may be 
presumed to have been incurred during service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

Here, the April 2004 Certificate of Death reflects that at 
the age of 74, the Veteran died from acute myocardial 
infarction due to cardiopulmonary arrest, commonly referred 
to as a heart attack.  The medical evidence of record shows 
that no disorder of the heart was noted during military 
service or any applicable presumptive period thereafter.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  Therefore, service 
connection is not available for the cause of the Veteran's 
death based upon a direct relationship to his military 
service. 

Instead, the appellant contends that her late husband's death 
is attributable to a blood clot formed as a consequence of an 
April 1998 right hip surgery.  A claim for service connection 
for a bilateral hip condition was pending at the time of the 
Veteran's death.  See Veteran's application for compensation 
& pension, September 2003.  Pending service connection claims 
also addressed bilateral hearing loss, tinnitus, back and 
neck conditions, a bilateral leg condition, and traumatic 
arthritis of unspecified joints secondary to combat injury.  
Id.  It is important to note, however, that in general a 
service-connected condition will not be held to have 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2008).

The evidence does not show that the necessary elements for 
service connection for the Veteran's bilateral hip condition 
have been met, because there is no evidence of medical nexus 
or a causal relationship between the diagnosed hip disability 
and military service.  Instead, a February 1998 medical 
treatment record shows that the Veteran denied any specific 
injury to the right hip, but did describe using a jack hammer 
for many years.  Private medical record, February 1998.  The 
jack hammer use presumably occurred in his post-service 
occupation, as a jack hammer would not typically be used in 
the Veteran's military occupation as an "MP" or military 
policeman.  See DD Form 214 (showing military occupational 
specialty and most significant duty assignment as an MP 
assigned to an MP Battalion).

Nonetheless, assuming arguendo that service connection for 
the Veteran's hip condition could be established, the Board 
has considered the appellant's contention regarding the 
etiological link between a blood clot resulting from the 
Veteran's right hip surgery and his fatal heart attack.  The 
Certificate of Death makes no mention of a blood clot as a 
contributing factor in the Veteran's demise.  Furthermore, 
the Board finds that since the April 1998 hip surgery there 
is no evidence of a diagnosis of a problematic blood clot, 
much less one that caused, hastened, or substantially and 
materially contributed to the Veteran's death.  

Although a May 1998 private treatment notation does show that 
the Veteran was prescribed post-operative blood thinners, the 
record does not show that this was anything more than a 
standard precautionary measure as the Veteran's physician 
ordered that the blood-thinning medication be stopped five 
weeks after the surgery in question.  The Veteran is reported 
to have an excellent post-operative recovery at that time.  
Private treatment record, May 1998.  A subsequent August 2000 
private medical notation by the same physician states that 
the Veteran, then two years post-surgery, had "done 
extremely well" with his recovery.  Ultimately, no diagnosis 
of a blood clot is mentioned in the Veteran's post-operative 
treatment records.  

In all, the Board finds the only evidence relating the 
Veteran's fatal heart attack to his military service in any 
way are the appellant's own statements.  A layperson is 
generally incapable of opining on matters requiring medical 
knowledge or expertise.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  As such, the appellant's opinion as to the 
medical causation of the Veteran's heart attack is without 
probative value because she, as a layperson, is not competent 
to establish a medical diagnosis or draw medical conclusions 
which require specialized medical expertise.  See, e.g., 
Routen, 10 Vet. App. at 186; Espiritu, 2 Vet. App. at 494-95.

In sum, The Veteran's April 2004 myocardial infarction due to 
cardiopulmonary arrest is not directly attributable to the 
Veteran's military service as there was no heart condition 
noted during military service.  There is also no credible 
medical evidence that the cause of the Veteran's death is 
attributable to any condition for which service connection 
could be granted, to include as secondary to surgical 
treatment for a right hip condition.  As the preponderance of 
the evidence is against the appellant's claim, the benefit of 
the doubt provision does not apply.  

The Board acknowledges the honorable combat service of this 
Veteran and offers our sincere condolences to the appellant 
and her family.  Entitlement to service connection for the 
veteran's cause of death is prefaced, however, on formal 
findings regarding the cause of death.  


As there is no competent medical evidence that the cause of 
the veteran's death was directly related to or otherwise 
attributable to his military service, service connection for 
the cause of the Veteran's death must be denied.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


